 1   Anna Y. Park, SBN 164242
     Sue J. Noh, SBN 192134
 2
     Rumduol Vuong, SBN 264392
 3   Nakkisa Akhavan, SBN 286260
     Jennifer L. Boulton, SBN 259076
 4   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
 5
     255 East Temple Street, Fourth Floor
 6   Los Angeles, CA 90012
     Telephone: (213) 894-1083
 7   Facsimile: (213) 894-1301
 8   E-Mail: lado.legal@eeoc.gov
     (Additional counsel listed on p.3)
 9
     Attorneys for Plaintiff
10   U.S. EQUAL EMPLOYMENT
11   OPPORTUNITY COMMISSION

12
                               UNITED STATES DISTRICT COURT
13
14                            EASTERN DISTRICT OF CALIFORNIA

15   U.S. EQUAL EMPLOYMENT               )            Case No.: 1:17-cv-01299-AWI-SAB
     OPPORTUNITY COMMISSION,             )
16                                       )            [PROPOSED] ORDER REGARDING
17               Plaintiff,              )            PLAINTIFF’S MOTION FOR STAY AND
                                         )            EXTENSION
18         vs.                           )
                                         )
19
     PRESTIGE CARE, INC., PRESTIGE       )
20   SENIOR LIVING, LLC, CYPRESS POINT )
     VENTURES, LLC, PRESTIGE SENIOR      )
21   MANAGEMENT, LLC, CARE CENTER        )
     (ANCHORAGE), INC., GREEN VALLEY )
22
     VENTURES, LLC, LAKE HAVASU TOO, )
23   LLC, SIERRA VISTA VENTURES, LLC,    )
     CHICO VENTURES, LLC, MANTECA        )
24   VENTURES, LLC, MARYSVILLE           )
     VENTURES, LLC, OROVILLE ASSISTED )
25
     LIVING, LLC, VISALIA VENTURES, LLC, )
26   CARE CENTER (LEWISTON), INC.,       )
     CALDWELL VENTURES, LLC,             )
27   PARKWOOD MEADOWS, LLC,              )
28   KALISPELL VENTURES, LLC,            )


                                                    -1-
                           [PROPOSED] ORDER RE: PL.’S MOT. FOR STAY & EXTENSION
 1   HENDERSON VENTURES II, LLC, CARE                )
     CENTER (GLISAN), INC., CARE CENTER              )
 2
     (HOOD RIVER), INC., CARE CENTER                 )
 3   (LANECO), INC., CARE CENTER (LINDA              )
     VISTA), INC., CARE CENTER (MENLO                )
 4   PARK), INC., CARE CENTER                        )
     (PORTHAVEN), INC., CARE CENTER                  )
 5
     (WILLOWBROOK), INC., PCI CARE                   )
 6   VENTURE I, INC., SUMMERPLACE                    )
     ASSISTED LIVING, LLC, CARE CENTER               )
 7   (CAMAS), INC., CARE CENTER                      )
 8   (CENTRALIA), INC., CARE CENTER                  )
     (COLVILLE), INC., CARE CENTER                   )
 9   (EDMONDS), INC., CARE CENTER                    )
     (HAZEL DELL), INC., CARE CENTER                 )
10   (SULLIVAN PARK), INC., CARE CENTER              )
11   (SUNNYSIDE), INC., CARE CENTER                  )
     (TOPPENISH), INC., GIG HARBOR                   )
12   VENTURES, LLC, LIVING COURT                     )
     VENTURES, LLC, ENUMCLAW                         )
13   VENTURES II, LLC, AND DOES 1-100,               )
14   INCLUSIVE,                                      )
                                                     )
15                  Defendants.                      )
16          Pursuant to the Antideficiency Act (31 U.S.C. § 1341), on December 26, 2018, the EEOC
17   filed a motion to stay this case until the current government shutdown is resolved and the federal
18   government is once again funded. The EEOC represents that Defendant has no objections. The
19   Court will grant the EEOC’s motion.
20                                                ORDER
21          UPON MOTION AND GOOD CAUSE APPEARING, Due to a lapse in
22   appropriations for the EEOC at midnight on December 21, 2018, the litigation of this matter
23   shall be STAYED until the EEOC’s funding is restored and all pending deadlines in this matter
24   will be extended for the same number of days as the EEOC’s lapse in funding. Additionally,
25   upon adequate funding, the EEOC will move the Court to lift the stay as soon as possible.
26   \\\
27   \\\
28   \\\

                                                      -2-
                             [PROPOSED] ORDER RE: PL.’S MOT. FOR STAY & EXTENSION
 1
     IT IS SO ORDERED.
 2
 3   Dated: December 26, 2018
                                             SENIOR DISTRICT JUDGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
                         [PROPOSED] ORDER RE: PL.’S MOT. FOR STAY & EXTENSION
